Citation Nr: 1413248	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  11-15 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for left foot drop with partial peroneal palsy.

2.  Entitlement to service connection for low back disability.

3.  Entitlement to service connection for right upper extremity carpal tunnel syndrome.

4.  Entitlement to service connection for C3-C4 disc bulge and C4-C5 disc protrusion with cervical spondylosis (referred to as a neck disability).

5.  Entitlement to service connection for left knee patellofemoral pain syndrome (referred to as a left knee disability). 

6.  Entitlement to an initial increased rating in excess of 30 percent for post-traumatic stress disorder (PTSD) prior to January 12, 2012. 


REPRESENTATION

Appellant represented by:	Patrick C.H. Spencer, II of Spencer & Spencer, P.C.


WITNESSES AT HEARING ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to December 1980; June 1991 to September 1991; October 1991 to March 1995; and February 2003 to August 2003. 

The Board notes that the Veteran was born a hermaphrodite, but as a child underwent surgery to remove the female portions of the reproductive system and was raised as a male.  The Veteran served in the United States Army as a male under the last name in the A.K.A. field of the above caption.  Upon finding out her birth status several years post-service, the Veteran began hormone therapy, and underwent a subsequent sexual reassignment surgery in 2009 to become female.  Post surgery, the Veteran legally changed her name to the one used as the primary name in the caption.  Out of respect for the Veteran and for consistency purposes, the Board will use the feminine pronoun throughout this decision.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

During the pendency of this claim, the Veteran received a temporary 100 percent rating effective January 12, 2012 due to hospitalization related to her PTSD.  At the conclusion of the temporary rating period, the RO increased the Veteran's disability rating for PTSD to 70 percent.  Also during the pendency of this claim, the RO granted the Veteran individual unemployability in a May 2013 rating decision, with an effective date of March 1, 2012.  At this time, the Veteran argues for an increased rating for the period prior to January 12, 2012. 

The Veteran testified at an August 2013 Travel Board hearing before the undersigned Veterans Law Judge.  A complete transcript of the hearing is of record.   The Board has reviewed the physical claims file, as well as the electronic file on the Virtual VA and VBMS systems, to ensure a complete review of the evidence.  


FINDINGS OF FACT

1.  In August 2013, prior to promulgation of a decision in this appeal, the Veteran expressly stated, in writing, that she wished to withdraw her appeal for service connection for (1) left foot drop with partial peroneal palsy, (2) a low back disability, and (3) right upper extremity carpal tunnel syndrome.  

2.  The Veteran has a current neck disability that was likely incurred during service.

3.  The Veteran has a current left knee disability that was likely incurred during service.

4.  Prior to January 12, 2012, the Veteran had PTSD manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood with periods of suicidal ideation. 


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal of the claims for service connection for left foot drop with partial peroneal palsy, a low back disability, and right upper extremity carpal tunnel syndrome have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002 and Supp. 2012); 38 C.F.R. § 20.204 (2013).

2.  The criteria for service connection for a neck disability have been met.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2013).

3.  The criteria for service connection for a left knee disability have been met.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 and Supp. 2012); 38 C.F.R. 
§§ 3.102, 3.303 (2013).

4.  Prior to January 12, 2012, an initial disability rating of 70 percent, but no higher, for service-connected PTSD, was warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.21, 3.321(b), 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal of Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202. A withdrawal may be made by the Veteran or by his authorized representative. 38 C.F.R. § 20.204.

Prior to the promulgation of a decision in the appeal, the Veteran submitted a written request in August 2013 to withdraw her appeal for entitlement to the service connection claims for her (1) left foot drop, (2) low back disability, and (3) right upper extremity carpal tunnel syndrome.  Subsequently, the Veteran's representative, at the August 2013 Travel Board hearing, reiterated the Veteran's intent to withdraw those claims.  With the absence of allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review these claims on appeal.  Accordingly, these claims are dismissed.

The Board now turns its attention to the Veteran's remaining appealed service connection claims.

Law Governing Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In addition to direct service connection, a Veteran may prevail under alternative theories of service connection including on a presumptive basis for a showing of chronic disease.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Neck Disability

The Veteran sustained a neck injury during service and that injury is related to her current disability.  The record supports both a current neck disability and an in-service incurrence.  Post-service MRIs taken throughout the record including in July 2008, April 2009, and October 2010 reveal multi-level degenerative changes of the cervical spine with spondylosis with disc bulges and stenosis.  

In service, the Board finds three incidents that caused injury to the Veteran's neck.  The first incident occurred in August 1980.  The Veteran sustained multiple injuries and lacerations after her car collided into a tree at 40 miles per hour.  She reported significant neck pain with spasms following the accident and underwent a series of physical therapy treatments to relieve those symptoms.  The second incident occurred in 1995.  During the second active duty period, she reported residual neck pain after carrying heavy equipment.  The Veteran received a medical discharge in April 1995 based on her complaints.

The third incident was noted by the Veteran.  She sustained additional injury to her neck after a 2003 mortar blast while stationed in Iraq.  Since this incident, she has complained of chronic neck pain.  Although the Veteran received an initial medical evaluation after each of these incidents, she found pain relief with the use of over-the-counter anti-inflammatory drugs and cold compresses. 

In moving to the dispositive issue of nexus, the Board considered the VA examiner's opinion and the Veteran's lay statements of record.  The examiner evaluated the Veteran in April 2009, but provided an addendum opinion involving the neck in June 2009.  The examiner opined that the neck disability is not caused by or a result of treatment reports of neck problems.  The examiner focused her attention to the August 1980 motor vehicle accident.  The examiner opined that the Veteran did not sustain any permanent disability due to the accident in light of her ability to remain in the Reserves and engage in fairly rigorous occupations and relates the neck condition to natural aging.  The Board finds the examiner's opinion inadequate because she failed to take into account the Veteran's lay statements as to recurrent pain and the role of the 2003 mortar attack in causing the Veteran's claimed neck pain.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

With an inadequate examination, and credible lay statements contrary to that opinion, and a number of in-service incidents medically linked to a neck disability, the Board resolves any doubt in favor of the Veteran.  Accordingly, her service connection claim for a neck disability is granted.

The Board now turns its discussion to the Veteran's service connection claim for a left knee disability. 

Left Knee Disability

The Veteran sustained left knee injury during service.  She contends that in-service left knee injury is related to her current left knee disability.  She is already service-connected for the right knee. 

At the outset, the Board finds a current disability and an in service incurrence are supported by the record.  Multiple MRI scans of the Veteran's left knee have revealed degenerative changes.  Service treatment records after her initial enlistment document bilateral knee pain with activity, with the left knee being worse than the right.  The Veteran's knee pain began soon after the August 1980 motor vehicle accident and continued throughout the Veteran's periods of active and reservist duty including the Veteran's 2001 stint in noncommissioned officer training.  At several points in service, the Veteran was put on restricted duty, such as abstaining from jumping, stair climbing and carrying any extra weight, due to her knee disability. During her final year in service - 2003 - diagnosis of retropatellar pain syndrome was rendered, and she was on a restricted profile.

With the first two prongs of direct service connection met, the Board turns its attention to nexus.  In evaluating nexus, the Board considered the VA examiner's opinion and the Veteran's lay statements.  The same VA examiner who evaluated the Veteran's neck also evaluated her left knee.  The examiner provided a negative nexus opinion.  She opined that the type of changes of the left knee would have to occur with a major trauma.  The Board finds the examiner's opinion inadequate because she did not analyze the impact of traumatic events of record including the August 1980 motor vehicle accident of record and the Veteran's lay statements regarding a 2003 mortar blast incident in making her opinion.  

As with the Veteran's statements regarding her neck disability, the Board finds the Veteran's statements regarding her left knee disability since her service are credible and consistent with the record as a whole.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The current medical evidence indicates that the Veteran's current disability is a long standing problem.  During a June 2003 follow-up visit, a couple of months short of discharge, the attending physician noted that the Veteran had a history of "bad knees." This evidence in conjunction with the Veteran's lay statements is favorable to the Veteran's service connection claim.  Accordingly, the Board resolves any doubt in favor of the Veteran, and grants the Veteran's service connection claim for a left knee disability.

Law Governing Increased Rating Claims

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  


Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Law Governing PTSD Claims

In the present appeal, the Veteran seeks an initial increased rating for PTSD for the period prior to January 12, 2012, which is currently evaluated at 30 percent.  A 30 percent disability rating requires evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  The symptoms attached to this rating include, but are not limited to depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  The representative argued that a 70 percent disability rating is most appropriate for the period at issue.  The representative explicitly stated that the 100 percent disability rating was not at issue during the period.  

PTSD, as a psychiatric disability, is evaluated under a general rating formula for mental disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411.  All psychiatric disabilities are evaluated together regardless of the diagnoses.  

A higher 50 percent disability rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficult establishing and maintaining effective work and social relationships.  Id.

The next higher 70 percent disability rating is assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the 
Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 31 to 40 reflects some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, 
thinking, or mood.  A score of 41 to 50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS(DSM-IV) 47 (4th ed. 1994).  A score of 51 to 60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id.   A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships. Id. at 46.  While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they are a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are 
just one of many factors considered when determining an evaluation.

Analysis

In evaluating the severity of the Veteran's PTSD, the Board reviewed the voluminous record including the Veteran's hearing testimony, pages from the Veteran's diary, medical records, personal statements from friends and family regarding the effects of PTSD on the Veteran's life, and an April 2009 VA PTSD examination.  Although the Veteran generally functioned at a level consistent with a 50 percent rating, the Board finds that the Veteran's repeated periods of suicidal ideation warrant assigning a 70 percent rating.  

The Veteran's PTSD symptoms interfered with her daily life including work and family.  In December 2007, the Veteran was self-employed.  She managed a computer repair business with a couple of employees. She enjoyed helping people and would often "go the extra mile" to help customers.  As she entered 2008, the Veteran reported increased difficulty in maintaining concentration sufficient to sustain her business.  She was constantly preoccupied with increased PTSD symptoms including additional flashbacks, anxiousness, and low mood.  

From a social stand point, she appeared to maintain and sustain relationships with others.  She would invite her employees to her home for dinner.  She also maintained a fairly good relationship with her ex-wife prior to and after their divorce.  As the Veteran moved on from her ex-wife, she started dating a man she met from her PTSD support group, who is now her husband. 

In spite of her good relationships, the Veteran fought an internal battle to trust others, even with those closest to her.  Her difficulties trusting others are evidenced in the PTSD group therapy session notes, where the Veteran discussed the reasons for her distrust and finding out ways to deal with the issue.  The Veteran frequently isolates herself in a closet in her home.

With regard to cognitive functioning, including judgment and thinking, the Veteran's judgment and thought process were intact throughout the period in question, but would decline during periods of suicidal ideation.   The records indicate several periods of suicidal ideation.  However, there are two specific incidents that stand out in the record.  The first was in April 2008.  The Veteran attempted to hang herself because she felt alone.  The second incident occurred in February 2011 during a confluence of problems - both financial and personal.  She reported to a therapist that she did not want to "exist anymore."  She was hospitalized twice in July 2011 for suicidal thoughts.  The Veteran fought and continues to fight these suicidal thoughts on an intermittent basis.   
 
Additionally, the Veteran's overall mood remained in decline.  When evaluated by a VA psychologist in April 2009 and in subsequent mental health evaluations in 2010 and 2011, the Veteran continued to experience flashbacks three to four times per day with associated physical reaction to that and other stimuli multiple times per day.  Fireworks are a major trigger for the Veteran.  In an incident recounted by the Veteran's husband, she was as the State Fair with him.  Once the fireworks started, the Veteran began to scream, and to tell others to "get cover."  The Veteran then began to cry inconsolably.  This was not the only incident.  The Veteran's ex-wife notes similar incidents.  The Veteran also experiences periods of low motivation, difficulty sleeping, and angry outbursts.  She was hospitalized for PTSD treatment in the fall of 2010 and discussed her anxiety, feelings of being disconnected from others, frequently feeling fearful, and intrusive memories.   

The Veteran's difficulties noted above are also encompassed by her GAF scores during the period at issue.  The Veteran had GAF scores ranging from a low of 20 during periods of suicidal ideation to a high of 60.  The majority of her scores were in the low to mid-50s.  A score of 51 to 60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).     

In conclusion, even though the Veteran functioned generally appropriately during the period, she was plagued by constant thoughts of suicidal ideation as well as other difficulties, which warrant an increase to the 70 percent disability rating.  

In making this finding, the Board considered the applicability of other diagnostic codes for rating the Veteran's disability, but finds that none apply.  There are no other diagnostic codes that fit the description of the service-connected PTSD other than contemplated in this appeal.   

As a full grant of the Veteran's appealed claims, the Board finds a detailed discussion of VA's various duties to notify and assist is unnecessary.  Any potential failure of VA in fulfilling these duties is a result of harmless error.









[Continued on Next Page]
ORDER

The appeals for entitlement to service connection for left foot drop with partial peroneal palsy, a low back disability, and right upper extremity carpal tunnel syndrome are dismissed. 

Service connection for a neck disability is granted, subject to the laws and regulations governing the award of monetary benefits.

Service connection for a left knee disability is granted, subject to the laws and regulations governing the award of monetary benefits.

A 70 percent disability rating for the Veteran's service-connected PTSD is granted for the period prior to January 12, 2012, subject to the laws and regulations governing the award of monetary benefits.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


